Opinion of the Court
Kilday, Judge:
Appellant was arraigned before a special court-martial convened at the United States Naval Station, Charleston, South Carolina, charged with six specifications of absence without leave (total time approximately fifty-one days), and four specifications of breaking arrest, in violation of Articles 86 and 95, Uniform Code of Military Justice, 10 USC §§ 886 and 895, respectively. He pleaded guilty as charged and was sentenced to a bad-conduct discharge, confinement at *320hard labor for six months, and forfeiture of $64.00 per month for a like period. The convening authority reduced the confinement to five months and the forfeitures of $64.00 per month for the period of confinement, but otherwise affirmed. The officer exercising general court-martial jurisdiction affirmed the findings and the sentence as reduced. The board of review affirmed the findings and sentence as approved.
We granted appellant’s petition to consider whether the president of this special court-martial erred prejudi-cially in failing to instruct on the limited purpose for which evidence of uncharged misconduct was received.
Following announcement of the findings of guilty, the appellant was sworn and testified in extenuation and mitigation. While explaining the circumstances surrounding his absences, the appellant admitted that he became involved with a stolen motor vehicle, was convicted and sentenced to a year and a half in the Federal penitentiary. This sentence, however, was suspended on condition that he stay in the Navy for one year “without getting kicked out.” He was given a field board by the Navy “for a stolen car” and because “I just didn’t want to spend a year and a half in the pen. . . . I ran again.” There was no cross-examination by trial counsel.
The president instructed the court that the four specifications of breach of arrest merged with four of the absence without leave offenses for the purpose of punishment. He did not, however, instruct the court that the evidence of the appellant’s conviction for automobile theft could not be considered for the purpose of assessing punishment. His failure to do so was error. United States v Rodriguez, 17 USCMA 54, 37 CMR 318; United States v Baskin, 17 USCMA 315, 38 CMR 113. The circumstances of this case are sufficiently similar to those found in the cited cases to dictate the same result.
The decision of the board of review is reversed and the record of trial is returned to the Judge Advocate General of the Navy. The board may reassess the sentence or order a rehearing thereon.
Judge FERGUSON concurs.